OFFICE OF THE AYTORNEY                GENERAL OF TEXAS
                                      AUSTIN




Eonoreble  R. I.. Crorlrr
County Attornoy
Johmon   County
Cleburne, Taxa




           Your    r4pueot     for                   on   reoeivod   mad oem-
fully oo~~ldered     by thfa      d                  quote   from your   re-
Qu48t as tolloM:
                                                   non'* Anno-
                                                   formula for
                                                    r 4omaor-




                                          de or oottain weight
                                       gelnnt *lolater      tor
                                     e upon whleh there wtm
                                     Q only one traJlnotlon
                              one oeae e eertein      truck had
                             x separate    4fi8.8 wore tiled    in
                              ror one 8ingla 0x008* load and

                    my opinion    that oleerly    only one
     oZfen6s coilld be eansd out of thi# tranemation
     notwithstanding    that the hrticle      reiorred  to
     provides far rlrrl~~~wai&ht upon laah tire.
     However, I would appreciate        an oytnion irea
     your Department in regard to whether the weight
     inepeotora    are authorized     to illr rareral eases
     on the aema trenaaotfon.         I, thererare + mbxit
     the following inwiry:
Bonereble R. L. Croelor,           B&e    2


            ~Where only one tnnuotlon       lo In-
     tolt4&,    tin soto t&an one a6mplnInt   bo file4
     8geinet   II violator,  Iavol*lng  8epNte   of-
   - ~4~40 fer eeoh tire upon rhioh them i8 en
     over-might      lo*&.**
            Saotfon3 or hrtlole 827a, Vernon*8 AnnotateQ 3'0x48
Pemml Coda,     mad8     a0 f0llowSl
            =Exeopt      a0 othOtri8*      provide4      bt bW,      n0
     aoaaeroial    aotor r8hIOle,       trwk-traotor,     trail-
     er or seal-trailer,        nor aonblWtIon       of lmh
     rehlolr,     8bll     be operatedover, on, or upoa
     the pub114 hi@wayO wteiao            the linit8    Of IIP
     ineorporeted      elty or torn, the tot41 6ros8
     Wdght    Of Wbi&      0X000&? thrt    Qit8S by th0 ial-
     b3wing rormul6 I
            % lqu410 C tIme0             (L plru CO), uhare
            T equ810 tote1          peea weI@it, in4lrtdl4j
     losa   en& v4hIele,         in pousdr)
            *clQus18900~
            '+L 4quale     the dirtmoo        b4tweon the riret
     an& laet 4x148 OS a ~OhIele              er 80bI~tloa   0f
     v0t14100,        In rO0t.
            wlJader                  formula,th4 gr48#
                        the fore&ofge:
     wolght lo aeoertalnedby Ming                     forty   (40)   to
     tam 4I8tArAa~ In ilao* b6twQen~the    iiret ena 1680
     lxl40 of e vehIOle or OonbImtI90       or *&I6108
      an4 multiplying  thle lm by oeven hundnd       f9CO).
     ProvI&d,     however, the gro80 wo lg hlt lmlil nov4r
      lxoeed tklrty-eight   thourasd    (W,OW) p0Md8.
            ~Prorlded, bcnmver,the groe* weight par-
     nfttsd    by the fore&~%< tornula   ahall b6 lubjoot
     to th4 r0imt~        r*etrIotloa8 an& llmItetio08~
                          .~...2:,
            Wo euoh reMdle nor soabinatlonof rebl-
     al.8 8hall here a &meter w&&t titan 01x hoa-
     drea   (600)  pound8   psr imh width 0r tire up014
     anr wheel oenoentrate4 upon the eurfaoo of the
     highway and ueing hi@-~roeeuro tire0 end e
      greeter    might      than   8Ix hWrsQ          8nd fkty       (660)
      Honorable    W. t.   CreeIer,     Page 5


            pounds per inah width of t.ir4 upon any wheel
            caaaentr~tcd    upon the eutfeae        of the highway
      i .   ad using low-pr4smu-4        tires,     and no who01
            shall aarry e loa6 in 4r4eee of rlgpt thou-
            aend (8,000) pound8 On h&h-prueauro              tires
            tendnine thousend (6,000) pounds on loa-ane-
            sure tires, nor crnysxle a 104a la 4x0000or
            slrtesn   thousand (16,000) ppunde oa hi&-
            preeeur4 ciroo, an6 eigbtun           thoueend (18,OCO)
            pounlr on low-praeeure       tires.      AU lile load
            eM11 be deflnad      as th4 total       lo4d on all
            whmle whose osntere        may be laaluded       between
            two pan1101     trenareres     vertloal     plan+* forty
            (40)   inches apart.”
               Seatlen 6 ot Artiole             829a,    Vsrnon’e    Annotated    !C4wre
      mnel Code, reeds es r0ii0m;
                   “Any lla4nee     and weight lney4otor             of th4
            fegartn4nt     of Arbllc iiaraty, my hIgh%y
            troldunn or any sheriff4r bIe duly author r-eed
            deputy huriag reason to b4lIrvs            that       tha gross
            welsht of a la4d4d vahlois          is unlawful          Is au-
            thorized    to wsigh... tba aa!m by m4ee of porteble
            or stationary     loeiee Zurninhed or eskblieh4d
            by the Dapartwnt        or Elrbllo hr4ty,           or bauee
            the fm.4 ta be wslghml         by any public weigher,
            end to rsqulre      that euoh vrhl414 bs driven ta
            the ncserset avail,Eble      eael@a in ths dlreotion
            of aeat!nntiaa,      for the     urposs    or walgMng.           In
            tba   evant tha graae usin, E’   t of any euah vrthiale
            bs fcxmd to exo4eQ the aulmum groan weight au-
            thorizd     by lsw, eush liosnsa        cob weight in-
            spector,    highway ptsolmn,          ahsrirr,        or hi6 duly
            euthorlamd     deputy shall     Qe8and and roWire the
            opereteror ownor thcjrsoito unload euah p4rtion
            or the load ~6 may be nscseeuhry to deoreae4 the
            gro84 weight of euch vohIcl4           an the naxlmum
            gross xsls&t     autharla44     by 18*.      i'rorid5d,       how-
            ever, that if sucli load o~wsIete of llv4eteok,
            perishable     morohplnbiae, or mrr4hsntiiao that my
            b4 daa%,:4d or daetroyed        by t54 wuthar, thOA
            such o&aKiiator ehrll      b4 pamlttud       to prooaod to
            the   nenreet praatloel      uni0aain8
            dlrecti~on of Qostlnation        bbfors x~%$$&$wi4
            8348se cargo.       zh4   orrleam     oarmad h4relg ar4
            the only oHleer euthoriissd            ta unPor4e the pm-
            vision&    of thle k&t.”



c-
 ::
BonorsbleR. L. Crsslsr, ms                   4


            8oatlon  00 of Artlo m9s, Vorao8's Assstats4
Teotls%sl      Csdo, rods ss ts11errr
..        "(s) Anr psrson, oorpordlon, rsoilrsr
     or assQol6tlonwho rlolaks any prorlsloa&~
     hOtIon 3 Of thf8 Ibt (the Bootion Slxln(lthe
     gross wa   t of ttmsrslsl rotor rohlolos) s&11,
             Y otloa, bo punis&od by a rlns or Pot
     upon oosv
     1~8    tha       wmy-rimmu0~                 cam), not wro
     tbsnho8ss4~4~lkn          ($1001; fors ssosad
     ooavlotloawlthln '0110feor thrnaftor swh por-
     800 cvrpontlos, roeoitu',O? assoolation
     ahail bs psdshab br s flao ot nut loss t&ma
     Flft~ IxAl.~rs($80) aor noro tabonho Wndn4
     Dollars (#SOO) or laprissssentla the oossty
     #ill for not aoro thss llxty i&I) days or by
     bet8   Su@B      iiBo   lud     im   tbo88ent~   UPOR   8   thiri
     or suboaguonbaoatlot!m~wlthla 011smsr a?ts,r
     tha oooomi eomlotloa 8uoQ er sabroqu*at 06aI
     vlotioa~wlthln0110yosr emu   tbo smosd ssa-
     vio8lon8uoh~peNon, oorparatlon,rooolvu OF
     asouoiatiw          shall      be ptaa$&rd   by 6 tlna       of   a&
     loos than One lhwrnd Doltire ('100) nor mom
     than Irlvs&a&rod Doilnn (&CC 3 @r by irprl-
     sanmant In the ooantt jail for not mwo tbsn
     01x (6) maths, or by both such flso ssd lm-
     prlsofmont. It shell bo the duty of tbejob~o
     US thr oourt to report Ssrthwith to the Bopsrt-
     aant oi Publio Safety 8ay oos~lotiossobtain&
     la his oourt usdrr thl8 Sootloriand It rim11
     be ttm auty ot tha lhpartaontof PubLIeBafety
     to kaop P rmurd  thereof.
            -(b)       It sny ooqumtlon is 008vlo8ad iax
     t&e vloletlon of 8rry prorlsisn of this                     kt    8ad
     fail8 to p+y th0              rin0 msossod, the dlstrlot
     or oouaty 8ttornoy              in   t&aematyis whlah suab
     oasrlotloswas had 18 hereby lahorlSo& to film
     su it :a l court ot ao~ot*nt jsrls~lotlos
     agolnet suoh sorpomtioo to oollset suoh ilao.*
         sootloa e4e, firWas J.&r,g+&gss6619C, 1C Torrrs
~risprubanoo, mada a0 follsw8~
          4        a4E - Prusisu8lo8 for Part of 8i~Wo
     421mer   +i:,ThO Slate   I6OyBUt Split Up OBta8E'iaO
     and proawute It la parts,and a p+osOO~tlOn.
     for any part of a sin&~ orme bars any fur-
     ther prosooutlon tar tha who10 oc a ~rC@i
SWonblo           8.   L. Croslu~     Fqo   8


                 Whom the rot ohergod oona2ltutos
          the OrlEO.
          but one
             orln though It is dlvislblo Loto
 **            pails or degraos,the stat.0 nay cut
          4irtuwnt
    or cmvo out or It but ass oftonao, IMU!ham
    $XCIOOOUSO~ Md 0OBViOt.d   the detrndont of t&i8
    0rraae0, mof not pronouto    rurth0r,tllotrrms-
    aotion out or w&lo&   tho orrons*was0av.d. &
        lug0 QBorrouo ear be s8rYod     out    or the traao-
         latlon as poeslbls,yet tho steton87 cut only
        on.. So ulmro    sovaml art10108 of pmport~ are
        stolen8t t&o sue tlmo aad plaoo a convlotloa
        for sto8llmgprt of tbr will bar 8 subso~uent
        WJ;OOU?dOn    for Std~~    84 Of th0 0thU 0ei-
                 This tloutrinoof OarrIng*pplias    with
        moro*tomo   00 8 rocn0roonrl~tlont&on to an

                          msoeution for unlawtully801~                    llq~~r,
eon, ,tromthe tato's aribonao 1% 8pprot.d that tho baton4-
o lr   p o a so su 4   l q uut   of   whlskw s& sold 18 to s etato wlt-
Ei&       the 8tUt0, haYin
                         OUYQd  frOE thr(tEfU&~OtiOll t&a Of-
touo  of a~~&~wful solo, anb havbg saoure& a sonvlotlen    thoro-
for, Is pneludoQ from eanl      *net&or et roBso rrola t&a some
traasaotlon.a00 whitt0n V. 3 toto, 260 a. w. 16s.
             rho oaso 0r aponaoliv. akto, coo 8. 1. 889, hoi88
that    a datondont aapulttebof murdrrlnghis wlfm oana@t bo
proseoutod eodor l roparato indlotmentfor the xu=aor of an-
other killd by tho suao sot.
           T&o oaso of Coon v. Obrts, Hii 8. I. 914, holdr
thet It dmrgos   or atransporktim* o? liquor8sd ~~088088ioa
for purp~ee of H&S- WON both bee04 on the sari ocimlnal
oat, a tenu oo~rietlsn        or aopqlttul ih a tormcrr prosssu-
tlon woulfl bar s prosoeution     for the other ohargoi

                 Wo oasa of E-grososv. IBt8to,,
                                             LElaS. ,1. (Ml US,
holds that        ahen one v&o bad ploakl guilty to a ohugo of
tnns~orting                       liquorPn 4x7 trrrltory
                       intoxleatlng                                       ooul4    not
be thoruttu oonrlota6 of pusossfag                    the    San10   liquor   in   dry
tsrrltorpfor the purpouoof ealo,                    slaao to do so woul6 bo
gattlng      hlm twlae      in jeopardy     for   Ohs ssms    otte~so.

                 It ia our opinion that           ~00~have oorrsotl~lnaerO4
the question.                                                                              OPlNlON
                                                                                         COMMrrrEE